Citation Nr: 0418864	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for cystic acne of the 
face and chest, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating for cystic acne 
of the face and chest.  

During this appeal, a February 2002 RO decision increased the 
veteran's rating for his acne of the face and chest from 30 
percent to 50 percent, effective August 2, 1999 (the date of 
receipt of the current increased rating claim).  The 50 
percent evaluation is not the maximum rating allowed under 
the current criteria for rating skin diseases, including 
scarring.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2003).  Accordingly, the claim remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993). 

The Board further notes that the RO issued a February 2004 
rating decision denying  service connection for a separate 
skin disease, hydradenitis suppurativa, affecting the axilla, 
groin and perineum (rectal) areas.
 

FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claim.

2.  The veteran's cystic acne is manifested by many shallow 
craters that are subject to flares-ups, swelling, and 
discharge of a greenish-yellowish fluid.  The condition 
causes gross disfigurement on the veteran's face.   

3.  The veteran's cystic acne is controlled by Hibiclens 
wash, Cleocin-T Gel b.i.d., and Minocycline 100 mg everyday; 
the latter medication is systemic.  

4.  The veteran does not suffer from palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired set of features; or six or more of the 
characteristics of disfigurement enumerated in 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2003).  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, a rating in excess of 50 
percent for cystic acne of the face and chest is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800, 7806 
(effective prior to August 30, 2002).

2.  The criteria for a 60 percent rating (but no more than 60 
percent), for cystic acne of the face and chest, effective 
August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.118, Diagnostic Codes 7800, 7806 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2000 and February 2002 rating 
decisions; the October 2000 Statement of the Case; the 
February 2002, October 2003, and February 2004 Supplemental 
Statements of the Case; and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for an increased 
rating for cystic acne, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated May 2002, November 
2002, August 2003, and May 2004 informed him of the types of 
evidence that would substantiate his claim, that he could 
obtain and submit private evidence in support of his claim, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in March 2000, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with section 
5103(a); § 3.159(b)(1).  That is, there is no nullification 
or voiding requirement in such cases.
 
In addition, the Secretary could show that the lack of a pre-
AOJ decision notice was not prejudicial to the appellant; the 
Court noted that the doctrine of harmless error is to be used 
only "when a mistake of the administrative body is one that 
clearly had no bearing on the procedure used or the substance 
of decision reached"' Braniff Airways v. CAB, 379 F.2d 453, 
466 (D.C. Cir. 1967).  See also 38 U.S.C. § 7261(b)(2); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

Here, the Board finds that VCAA was not in existence at the 
time of the March 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claim.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard, supra.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by May 2002, November 2002, August 2003, and May 2004 
letters and asked him to identify all medical providers who 
treated him for cystic acne.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran underwent VA examinations in 
October 1999, January 2002, and September 2003.  These 
examinations provided sufficient findings upon which to rate 
the disability at issue.  There is adequate medical evidence 
to make a decision on the claim.  There is no duty to provide 
another examination or medical opinion.  Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Background

The veteran served on active duty from May 1966 to May 1970.  
He became service connected for cystic acne in an October 
1971 rating decision, with a 10 percent rating.  A June 1974 
RO rating decision increased the veteran's rating to 30 
percent effective August 1973.  

In July 1999, the veteran filed a claim for an increased 
rating for his service connected cystic acne.  He underwent a 
VA examination in October 1999.  The clinician noted 
cribriform scars, 0.5 cm. in size, with occasional 
inflammatory papules, limited to the veteran's face.  The 
clinician noted no crusting or systemic manifestations.  

The RO denied the veteran's increased rating claim by way of 
a March 2000 rating decision.  The veteran appealed the claim 
and underwent a Decision Review Officer (DRO) hearing in 
August 2001.  At the hearing, the veteran testified that he 
goes to the VA Medical Center in Dallas approximately three 
times a year, where his acne is treated by pills, shampoo, 
and facial wash.  He stated that the pores on his face will 
drain puss, and that the condition is aggravated by heat.  
The condition makes him feel uncomfortable and reluctant to 
socialize.  Sleeping is sometimes difficult because his face 
itches.  It was also noted that he takes antibiotics every 
day.  

The veteran also testified that he had lesions under his arms 
that bother him approximately once a month.  The condition 
starts as a little knot, but then continues to grow.  When 
they get large enough, he cannot put his arms down by his 
side and he has to go to the hospital to get them lanced.  
Afterwards, it takes a couple of days for him to regain his 
mobility and he will miss work during that time.  The same 
condition exists on his anus, making it difficult to sit.  

The veteran underwent another VA examination in January 2002.  
The clinician noted gross disfigurement on his face with the 
appearance of healed acne with many shallow craters.  He also 
noted that the veteran's face "looks like a character in an 
old horror movie" and that it would certainly interfere with 
his composure and with his freedom to be around other people.  
In addition, he has what appears to be non-disfiguring healed 
acne on the front of his pectoral regions and anterior chest.  

The clinician also noted a separate problem in both the 
veteran's axillas and around the anus.  The condition is 
marked by apocrine glands, which become occluded, to swell 
with local cysts, to open and drain spontaneously, to be 
chronic, and to recur.  The clinician diagnosed the condition 
as hydradenitis suppurativa.  The clinician opined that the 
condition would cause a mild disability, especially if he has 
to work overhead.  

Based on the veteran's January 2002 VA examination, the RO 
issued a February 2002 rating decision in which it increased 
the veteran's rating from 30 percent to 50 percent, for 
service connected cystic acne.  The RO noted that the rating 
represented the maximum allowable under the current schedule 
for a chronic skin condition.

Effective August 30, 2002, the regulations for evaluating 
skin conditions changed.  The RO notified the veteran of the 
changes in a November 2002 correspondence.  However, the RO 
did not readjudicate the claim with consideration of the new 
regulations.  Therefore, the Board remanded the claim to the 
RO for the necessary development and adjudication.  

The veteran underwent another VA examination in September 
2003.  The clinician noted that the veteran's cystic acne is 
controlled with Hibiclens wash, Cleocin-T Gel b.i.d. and 
Minocycline 100mg everyday.  The clinician observed numerous 
pick-like scar acne throughout the veteran's face that is, 
according to the veteran, 50-60% worse than it was in 1966.  
The acne occasionally flares-up and swells, then drains a 
greenish-yellowish discharge.  The clinician also noted 
cystic acne on the back and anterior chest (which was not 
infected).  Finally, the clinician noted the globular masses 
under the veteran's arms and near his anus.  He estimated 
that the area of skin affected by these conditions is 10-15% 
of his total body.  

The RO issued a February 2004 rating decision in which it 
denied service connection for the veteran's hydradenitis 
suppurativa.

Laws and Regulations

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Prior to August 30, 2002, the regulation concerning skin 
disfigurement (38 C.F.R. § 4.118, Diagnostic Code 7800) 
granted a noncompensable (zero percent) rating for slight 
disfigurement to the head, face, or neck.  A 10 percent 
rating was warranted for moderate disfigurement; a 30 percent 
rating was warranted for severe disfigurement (especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles); a 50 percent rating was warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  

Prior to August 30, 2002, the regulation concerning eczema 
(38 C.F.R. § 4.118, Diagnostic Code 7806) granted a 
noncompensable (zero percent) rating for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating was warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Effective August 30, 2002, a  10 percent rating is warranted 
when the veteran experiences one of the following 
characteristics of disfigurement: scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). The next highest rating of 30 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits two or three of the aforementioned 
characteristics of disfigurement.  A 50 percent rating is 
warranted if the veteran has visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or the veteran 
exhibits four or five of the aforementioned characteristics 
of disfigurement.  An 80 percent rating is warranted if the 
veteran has visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or the veteran 
exhibits six or more of the aforementioned characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, a 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Analysis

The veteran is currently service connected for cystic acne, 
which is evaluated as 50 percent disabling.  He seeks a 
higher rating.   

Effective on August 30, 2002, the regulations pertaining to 
evaluations for skin disabilities changed.  See 67 Fed. Reg. 
49590 (July 31, 2002). 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 64 Fed. Reg. 
25202-25210 (2002), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
August 26, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date. However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, to the period on or after August 
30, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.118, codes 7800, 7806.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 30, 2002, the veteran 
is entitled to a rating higher than 50 percent under the old 
criteria and (2) whether, for the period on and after August 
30, 2002, the veteran is entitled to a higher rating under 
either the old or the new criteria.

The Board notes that under the old criteria (prior to August 
30, 2000), a 50 percent rating was the maximum allowable 
under any diagnostic code regarding skin disabilities, to 
include Diagnostic Codes 7800 and 7806.  Therefore, as a 
matter of law, the claim for a rating to exceed 50 percent 
must be denied prior to August 30, 2002.  

The Board notes the regulations effective August 30, 2002 
allow for a maximum rating of 80 percent under Diagnostic 
Code 7800, and a maximum rating of 60 percent under 
Diagnostic Code 7806. 

A rating of 80 percent under Diagnostic Code 7800 is 
warranted only when the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or experiences six or more of the following 
characteristics of disfigurement: scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

The VA examinations in January 2002 and September 2003 
revealed gross disfigurement on the veteran's face with many 
shallow craters.  It is noted that the acne is subject to 
flares-ups, swelling, and discharge of a greenish-yellowish 
fluid.  However, neither clinician noted the required 
combination of palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
set of features.  (Emphasis added.)  The craters in the 
veteran's face could constitute a palpable loss of tissue; 
however, the photographs fail to show gross distortion or 
asymmetry of any features or set of features.     

Furthermore, neither clinician noted the existence of six or 
more of the eight characteristics of disfigurement.  The 
medical evidence does not show that the veteran has an acne 
scar of 5 inches or more (13 or more cm) in length.  It is 
also apparent that the veteran's skin is not hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Finally, there is no medical evidence that the 
veteran's skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).   

A rating of 60 percent is warranted under Diagnostic Code 
7806 when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  The clinician at the veteran's September 2003 
VA examination estimated that approximately 10-15% of the 
veteran's skin that is affected by his skin diseases, to 
include cystic acne.  However, the clinician also noted that 
the veteran's condition is controlled by Hibiclens wash, 
Cleocin-T Gel b.i.d., and Minocycline 100 mg everyday.  
(Emphasis added.)  The veteran also testified at his hearing 
that he takes antibiotics on a daily basis.  While antibiotic 
therapy is not steroid drug therapy, it does constitute 
"near-constant systemic therapy."  As such, the Board finds 
that the veteran is entitled to a 60 percent rating effective 
August 30, 2002.  

The preponderance of the evidence is against a finding that 
the veteran suffers from palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or experiences six 
or more of the characteristics of disfigurement.  As such, a 
rating of 80 percent is not warranted in this case.  As the 
preponderance of the evidence is against the assignment of an 
80 percent rating for cystic acne the benefit of the doubt 
doctrine is applicable to this aspect of the veteran's claim.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  However, 
as noted above, the veteran is entitled to an increased 
rating to 60 percent, effective August 30, 2002.  


ORDER

1.  Entitlement to an increased rating to exceed 50 percent 
for cystic acne prior to August 30, 2002, is denied.  

2.  Entitlement to an increased rating of 60 percent, but no 
greater than 60 percent, for cystic acne, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



